Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 2, 4, and 6 – 15 have been examined. Claims 3 and 5 have been canceled by Applicant.

Allowable Subject Matter
Claims 1 – 2, 4, and 6 – 15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, neither discloses nor suggests a vehicle drive assembly with transverse dual-power- source, connected to a vehicle axle half shaft, wherein the vehicle drive assembly comprises a first power source, a second power source and an automatic transmission, the automatic transmission is provided with a first input shaft and a second input shaft, the power sources are respectively connected to the two input shafts, and a differential is provided at a connection between the automatic transmission and the vehicle axle half shaft, wherein (in regard to claim 1) when both of first clutch and  second clutches are disengaged, the second power source transmits power to the vehicle axle half shaft via sequentially the second input shaft, a third gear, a fourth gear, a second intermediate shaft, a fifth gear, a sixth gear, a seventh gear and a differential, when the first clutch is engaged and the second clutch is disengaged, the first power source transmits power to the vehicle axle half shaft via sequentially the first input shaft, a first gear, a second gear, a first intermediate shaft, the first clutch, a third intermediate shaft, the sixth gear, the seventh gear and the differential in regard to claim 8) the third intermediate shaft is further provided with an eighth gear, and the eighth gear is in engaged transmission with the fifth gear on the second intermediate shaft, and the sixth gear is in engaged transmission with merely the seventh gear. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN D WALTERS/Primary Examiner, Art Unit 3618